DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-26 are allowed. The following is an examiner’s statement of reasons for allowance: The closest prior art of record fails to anticipate nor render obvious the specific combination of claimed elements. The prior art Jiang et al.1 generally teach selecting the size of a blur or smoothing filter based on the size of the image features. Jiang et al. further teach that size of the filter may be based on different percentages of the size of the image to determine the ranges of the kernel sizes of different filtering kernels. Jiang et al. further teach generating a target image based on a selected smoothed image. See abstract, ¶¶ 82, 99. Separately, Wang et al.2 teach automatically determining a first value for a first size of a blur kernel, determine a second value for a second size of the blur kernel and determining a suggested size for the blur kernel based on the first and second value. See fig. 3. Meanwhile, Nakahira et al.3 teach obtaining an electron image and applying a noise reduction kernel on the electron image. However, none of the prior art of record anticipate nor render obvious the combination of claimed elements, particularly generating a converted image by applying a noise reduction kernel on the electron image, the noise reduction kernel having a width that represents a number of consecutive lines of the electron image and that is determined based on relationships between analysis results obtained when using noise reduction kernels of different widths.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVINASH YENTRAPATI whose telephone number is (571)270-7982.  The examiner can normally be reached on 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AVINASH YENTRAPATI/Primary Examiner, Art Unit 2662                                                                                                                                                                                                        



    
        
            
        
            
        
            
    

    
        1 US Publication No. 2021/0090228.
        2 US Publication No. 2016/0063687.
        3 US Publication No. 2016/0343540.